Title: To John Adams from Thomas Jefferson, 15 February 1825
From: Jefferson, Thomas
To: Adams, John


				
					Dear Sir
					Monticello Feb. 15. 25.
				
				The people of Europe seem still to think that America is a mere garden plat, and that whatever is sent to one place is close for at home as to every other. the volume I now forward to you by this mail was found on Majr. Cartwright’s death, was found to have in his own handwriting an address for you altho’ mistaking your Christian name. his friends having occn to write to me on another subject, and supposing we were but next door nbors sent it this vol. to N.Y. under my address, whence it has travelled post to this place, and must now travel back again and thence to the point to which it ot to have gone at first.I sincerely congratulate you on the high gratificn which the issue of the late election must have afforded you. it must excite ineffable feelings in the breast of a father to have lived to see a son to whose educn & happiness his life has been devoted so eminently distinguished by the voice of his country. nor do I see any reason to suppose the next admn will be so difficult as in your favor of Jan. 22. you seemed to expect. so deeply are the principles of order, and of obedience to law impressed on the minds of our citizens generally that I am persuaded there will be as immediate an acquiescence in the will of the majority as if he Mr Adams had been the choice of every man. the scriblers in newspapers may for a while express their disappmt in angry squibs; but these will not evaporate without influencig. the public functionaries nor  will they prevent their harmonising with their associates in the government. transaction of public affairs. nights of rest to you and days of tranquility are the wishes I tender you with my affectte. respects
				
					Th:J
				
				